STONE, Circuit Judge
(dissenting).
I feel constrained to dissent from that portion of the judgment and opinion which holds that the 24-hour period contemplated by the statute does not mean “any 24-hour period.” The statute is highly remedial, designed to protect the lives and property of the employés and of the public from casualties occasioned through lack of vigilance of employés caused by overwork.
That construction should be adopted which will best preserve that object. The illustration in the above opinion of the court demonstrates that, under the construction contended for by the Railway Company, an employé whom the statute determined it would be unsafe to keep employed longer than 9 hours out of 24 could be employed 17 hours uninterruptedly -yvithout violating the law. In my judgment, the objections to a construction permitting such overwork are not met by the view that it is improbable of occurrence. The particular illustration certainly reveals the possibilities. The very instances involved in this case show the probabilities of conditions differing only in degree, but not in kind, from the illustration.
I agree with the court that one of the considerations to be borne in mind in construing the law is fairness to the railway in the practical operation of its business. The law was not intended to burden the carrier any further than necessary to properly effectuate its main object. On the other hand, the railway must bear such burdens as are intended to be placed upon it by the statute, and the prime one of those' is to so arrange the hours of its employés that, outside of the excepted instances named in the statute, none of them shall, under any circumstances, be employed exceeding the stated number of hours, as the statute reads, “in any twenty-four hour period.”